El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
*704Tenemos la ocasión para examinar, por primera vez, el alcance de la disposición en la Regla 135 de Procedimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II, que fija un término de tres (3) días para que el acusado reproduzca una moción de absolución perentoria luego del Jurado ha-ber emitido su veredicto.
I
Por hechos ocurridos en febrero de 1991, Angel L. Vargas De Jesús fue acusado de cometer los delitos de secues-tro agravado, posesión y portación ilícita de armas, y ase-sinato en segundo grado, y enjuiciado por ello en el Tribunal de Primera Instancia, Sala Superior de Caguas. Después de haberse sometido el caso por el Ministerio Pú-blico y antes de que el Jurado emitiese su veredicto, la defensa solicitó la absolución perentoria del acusado en cuanto al delito de secuestro agravado. La defensa argu-mentó que no se había presentado prueba alguna que re-lacionara al acusado con la planificación del secuestro en cuestión.
El foro de instancia denegó la solicitud referida. Enten-dió que no había ausencia total de los elementos del delito y que la cuestión planteada era de credibilidad. La defensa expresó entonces que habría de solicitar la reconsideración del dictamen referido.
Posteriormente, el acusado resultó convicto de todos los delitos imputados. El 13 de diciembre de 1996, cincuenta y dos (52) días después de haberse emitido el veredicto de culpabilidad en el caso, la defensa solicitó la reconsidera-ción del dictamen aludido y reprodujo su solicitud de abso-lución perentoria. Alegó que el veredicto de culpabilidad era contrario a derecho debido a que la prueba de cargo había sido insuficiente, no satisfactoria y contradictoria. El Ministerio Público se opuso a dicha solicitud. Adujo que ésta era tardía debido a que había transcurrido ya el tér-*705mino de tres (3) días dispuesto en las Reglas de Procedi-miento Criminal para reproducir la solicitud de absolución perentoria.
Luego de examinar la solicitud referida, el Tribunal de Primera Instancia reconsideró su decisión anterior y absol-vió perentoriamente al acusado en cuanto al delito de se-cuestro agravado. Antes de dictar la sentencia con respecto a los demás delitos, el foro de instancia expresó estar “con-vencido de una ausencia total de prueba para sostener el delito de [s]ecuestro [a]gravado contra el aquí convicto”. Al reconsiderar, dicho foro señaló expresamente que
[n]o debe ser obstáculo para que un Tribunal reconsidere una moción de absolución perentoria el que la misma se haya pre-sentado luego de transcurrido los tres (3) días que establece la Regla 135 de Procedimiento Criminal (34 L.P.R.A. Ap. II[,] R. 135). La Regla 2 de Procedimiento Criminal establece que estas reglas se interpretarán de modo que aseguren la tramitación justa de todo procedimiento y eviten dilaciones y gastos injustificados. Este requisito de eficiencia sugiere que el juzga-dor debe ejercer su autoridad de supervisión inherente para segurarse [sic] de la suficiencia de la prueba para establecer una convicción criminal.
Inconforme con ese dictamen, el 18 de febrero de 1997 el Procurador General recurrió en alzada mediante un re-curso de certiorari ante el Tribunal de Circuito de Apelaciones.
El propio acusado también apeló ante el Tribunal de Circuito de Apelaciones las sentencias de veintidós (22) años de reclusión dictadas por el foro de instancia en cuanto a la convicción de Vargas De Jesús por los delitos de asesinato en segundo grado y violación a los Arts. 5 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 415 y 418. El foro apelativo desestimó esta apelación, debido a que el apelante no notificó dicha apelación al Procurador General como debía hacerlo.
El 20 de agosto de 1997 el foro apelativo también de-negó el recurso del Procurador General sobre el asunto de *706la absolución perentoria "por los mismos fundamentos que utilizó el foro de instancia.
Frente a la denegatoria del Tribunal de Circuito de Ape-laciones de expedir el auto solicitado por el Procurador General, el 24 de septiembre de 1997 éste recurrió ante nos mediante un recurso de certiorari. Sostuvo en esencia que había errado el Tribunal de Circuito de Apelaciones al con-firmar la sentencia dictada por el foro de instancia, me-diante la cual absolvió perentoriamente al acusado recu-rrido con respecto al cargo de secuestro agravado, luego de un veredicto de culpabilidad emitido por el Jurado y acep-tado por el tribunal. Añadió que el Tribunal de Primera Instancia había actuado sin jurisdicción al considerar y de-clarar con lugar la segunda moción de absolución perento-ria, cuando ya había expirado el término dispuesto por ley para ello.
El 21 de noviembre de 1997 expedimos el auto solici-tado, y el 27 de febrero de 1998 le concedimos un término a la parte recurrida para presentar su alegato. El 6 de abril el recurrido compareció. Pasamos a resolver.
HH HH
El asunto ante nuestra consideración, de naturaleza ju-risdiccional, se limita a la cuestión de si el acusado podía reproducir su moción para solicitar la absolución perento-ria, luego de haber transcurrido el término dispuesto por ley para ello. El Procurador General nos ha planteado que el Tribunal de Primera Instancia carecía de jurisdicción para considerar la moción referida toda vez que el acusado la presentó cincuenta y dos (52) días después del plazo fi-jado en las Reglas de Procedimiento Criminal. Tiene razón. Veamos.
La Regla 135 de Procedimiento Criminal, supra, preceptúa lo relativo al trámite de la absolución perentoria. A tales efectos, la citada Regla 135 establece:
*707Queda abolida la moción para que se ordene un veredicto absolutorio. El tribunal a instancia propia o a instancia de un acusado decretará su absolución perentoria en uno o varios car-gos de la acusación o denuncia luego de practicada la prueba de una o de ambas partes si la misma fuera insuficiente para sos-tener una convicción por ese cargo o cargos.
De presentarse una moción de absolución perentoria luego de practicada toda la prueba, el tribunal podrá reservarse su re-solución, someter el caso al jurado y resolver la moción bien antes del veredicto o después del veredicto o de disolverse el jurado sin rendir veredicto. Si el tribunal declarare sin lugar la moción antes de rendirse un veredicto de culpabilidad o de disolverse el jurado sin veredicto, la moción podrá reproducirse dentro de los tres (3) días de rendido el veredicto o disuelto el jurado siempre que no se hubiere dictado sentencia. (Enfasis suplido.)
Obsérvese que la Regla 135 aludida dispone de manera clara y sin ambages un término de tres (3) días para repro-ducir una moción de absolución, luego de que el Jurado haya rendido un veredicto, sin que se haya dictado sentencia.
Nuestra Regla 135 de Procedimiento Criminal, supra, tiene su origen en la Regla 29 de Procedimiento Criminal federal, 18 U.S.C.(1) En lo pertinente, ambas re-*708glas son esencialmente iguales, excepto que, a diferencia de la nuestra, la Regla 29 federal, supra, le concede al acu-sado un término de siete (7) días para reproducir su solici-tud de absolución perentoria, luego de que el Jurado haya emitido su veredicto. Sobre lo que aquí nos concierne, el Tribunal Supremo de Estados Unidos ha resuelto de ma-nera palmaria que una moción de absolución perentoria, presentada luego de haber transcurrido el plazo estatuido para ello, priva de jurisdicción al tribunal de instancia para atender ésta. Recientemente, en Carlisle v. United States, 517 U.S. 416 (1996), el Tribunal Supremo federal tuvo la ocasión de examinar la validez de una moción de absolución perentoria que se reprodujo un día después del plazo fijado en la susodicha Regla 29. El más alto foro judicial norteamericano determinó tajantemente que:
... [the] district court did not have authority to grant defendant’s untimely motion for judgment of acquittal.
Explicó el Tribunal Supremo de Estados Unidos que:
... [i]f, as in this case, a guilty verdict is returned, a motion for judgment of acquittal must be filed, either within seven days of the jury’s discharge, or within an extended period fixed by the court during that 7-days period. There is simply no room in the text of Rul[e] 29 ... for the granting of an untimely postverdict motion for judgment of acquittal, regardless of whether the motion is accompanied by a claim of legal innocence, is filed before sentencing, or was filed late because of attorney error. Carlisle v. United States, supra, pág. 421.
Comentando esta decisión, el eminente procesalista Prof. Charles A. Wright ha expresado que “[t]he Supreme Court has emphasized the strictness of the time limits of Rule 29”. Véase 2 Wright, Federal Practice and Procedure: Criminal 2d Sec. 462, pag. 156 (Supl. 1998). Véanse, ade-*709más: United States v. Hyde, 520 U.S. 670 (1997); U.S. v. Murgas, 177 F.R.D. 97 (1998); U.S. v. Gaydos, 108 F.3d 505 (3er Cir. 1997); U.S. v. Ruiz, 105 F.3d 1492 (1er Cir. 1997); U.S. v. Calderón, 86 F.3d 200 (limo Cir. 1996); U.S. v. Davis, 992 F.2d 635 (6to Cir. 1993), cert. denegado, 510 U.S. 897; U.S. v. Hughes, 759 F. Supp. 530 (W.D. Ark. 1991); U.S. v. Santa, 656 F. Supp. 840 (E.D. N.Y. 1987);(2) United States v. Ferguson, 460 F. Supp. 1 (E.D. Tenn. 1977); United States v. Homer, 411 F. Supp. 972 (W.D. Pa. 1976), cert. denegado, 431 U.S. 954.(3)
A la luz de lo decidido por el Tribunal Supremo de Estados Unidos en Carlisle v. United States, supra, resolvemos igualmente que el acusado recurrido, quien reprodujo su moción de absolución perentoria casi dos (2) meses después de haberse emitido el veredicto de culpabilidad, no tenía facultad para renovar su solicitud de absolución pasado el término estatuido en la Regla 135 de Procedimiento Criminal de Puerto Rico, supra. De la misma forma resolvemos que el Tribunal de Primera Instancia no podía entender en una moción de absolución perentoria que fue presentada tardíamente. Los claros términos de la Regla 135, supra, así lo disponen. Además, reiteradamente hemos resuelto que cuando en Puerto Rico se implanta una norma o un procedimiento tomado de otra jurisdicción, *710debe presumirse que se adopta aquí también la interpreta-ción y el alcance que tenían en su lugar de origen. Pérez Maldonado v. J.R.T., 132 D.P.R. 972 (1993). Véanse, además: Pueblo v. Reyes Bonilla, 100 D.P.R. 265 (1971); Luce & Co. v. Junta Relaciones del Trabajo, 82 D.P.R. 96, 98 esc. 2 (1961); Jiménez v. Jones, 14: D.P.R. 260 (1953); Corretjer v. Tribl. de Distrito, 72 D.P.R. 754 (1951); Nieves v. Jones, 72 D.P.R. 287 (1951); Padilla v. Vidal, 71 D.P.R. 517 (1950); Legarreta v. Tesorero de P.R., 55 D.P.R. 22 (1939); Vázquez v. Font, 53 D.P.R. 265 (1938); Díaz v. P.R. Railway, Light & Power Co., 21 D.P.R. 78 (1914). Nuestra Citada regla 135, que procede de la Regla 29 federal antes mencionada, debe interpretarse como el Tribunal Supremo de Estados Uni-dos ha interpretado la regla federal, por lo que debemos concluir que nuestra regla, como la federal, priva de juris-dicción a los tribunales de justicia para adjudicar una mo-ción de absolución perentoria renovada tardíamente. En consecuencia, el Tribunal de Circuito de Apelaciones erró al no revocar la sentencia absolutoria del foro de instancia, que fue dictada sin jurisdicción para ello.
HH WH t — J
Por los fundamentos antes expuestos, se dictará senten-cia para revocar la resolución recurrida del Tribunal de Circuito de Apelaciones. En su lugar, se reinstalará el vere-dicto de culpabilidad emitido por el Jurado en contra del recurrido y se ordenará al Tribunal de Primera Instancia a pronunciar la sentencia que corresponda y a proceder con dicho trámite sin necesidad de ulteriores procedimientos.
El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rebollo López no intervinieron.

 La Regla 29 de Procedimiento Criminal federal dispone, en lo pertinente, como sigue:
“(a) Motion before Submission to Jury. Motions for directed verdict are abolished and motions for judgment of acquittal shall be used in their place. The court on motion of a defendant or of its own motion shall order the entry of judgment of acquittal of one or more offenses charged in the indictment or information after the evidence on either side is closed if the evidence is insufficient to sustain a conviction of such offense or offenses. If a defendant’s motion for judgment of acquittal at the close of the evidence offered by the government is not granted, the defendant may offer evidence without having reserved the right.
“(b) Reservation of Decision on Motion. The court may reserve decision on a motion for judgment of acquittal, proceed with the trial (where the motion is made before the close of ah the evidence), submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict. If the court reserves decision, it must decide the motion on the basis of the evidence at the time the ruling was reserved.
“(c) Motion after Discharge of Jury. If the jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within 7 days after the jury is discharged or within such further time as the court may fix during the 7-day period. If a verdict of guilty is returned the court may on such motion set aside the verdict and enter judgment of *708acquittal. If no verdict is returned the court may enter judgment of acquittal. It shall not be necessary to the making of such a motion that a similar motion has been made prior to the submission of the case to the jury. ...” (Énfasis en el original.) 18 U.S.C. E. 29.


 Específicamente, en ese caso la corte de distrito federal de New York se declaró sin jurisdicción para atender una solicitud de absolución perentoria que fue presentada luego de haber transcurrido más de tres (3) meses de que el Jurado fue disuelto y más de un (1) mes de que el abogado de la defensa le informara al tribunal de su intención de reproducir su solicitud. U.S. v. Santa, 656 F. Supp. 840, 841-842 (E.D. N.Y. 1987).


 Algunos tribunales de circuito federal habían permitido que los tribunales de instancia federal pudiesen absolver perentoriamente sua sponte a un acusado luego del término estatuido. Véanse: State v. Thomas, 755 P.2d 562 (Kan. 1988); U.S. v. Coleman, 811 F.2d 804 (3er Cir. 1987); U.S. v. Broadus, 664 F. Supp. 592 (D. D.C. 1987); United States v. Giampa, 758 F.2d 928 (3er Cir. 1985); State of Ariz. v. Manypenny, 672 F.2d 761 (9no Cir. 1982), cert. denegado, 459 U.S. 850. No obstante, el Tribunal Supremo federal en Carlisle v. United States, 517 U.S. 416, 421-422 (1996), desautorizó tal práctica. Reafirmando al Sexto Circuito en U.S. v. Rupert, 48 F.3d 190 (6to Cir. 1995), el Tribunal Supremo de Estados Unidos sostuvo que “[the] district court has no jurisdiction to enter a judgment of acquittal sua sponte after the case has been submitted to the jury”. Id.